Citation Nr: 1743785	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  07-30 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle tendonitis. 

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected right ankle tendonitis.

3.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected right ankle tendonitis.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to September 1980 and from January to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) from October 2005 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin and Chicago, Illinois, respectively. 

The October 2005 rating decision, in pertinent part, denied a compensable rating for the Veteran's service-connected right ankle disability.  In a November 2012 rating decision, the RO assigned a 10 percent disability rating to right ankle tendonitis, effective May 20, 2005, the date of receipt of the increased rating claim.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with the claims folder. 

In her October 2007 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, sitting at the RO.  Then, in her November 2010 substantive appeal, she indicated that she did not wish to attend a Board hearing.  In May 2011, the Board sent the Veteran a letter and asked her to clarify whether or not she wanted to attend a Board hearing.  She subsequently responded that she did not wish to have a hearing. 

The appeal was remanded by the Board in June 2011 and June 2013 for further development.  In a January 2014 decision, the Board remanded the issues of entitlement to service connection for bilateral foot disability, entitlement to an increased rating for right ankle tendonitis, and entitlement to a TDIU and denied the issue of entitlement to service connection for a lower back disability.  The Veteran then appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the parties (Secretary of VA and the Veteran) agreed that a remand was necessary and filed a Joint Motion for Partial Remand (JMPR).  The Court then vacated and remanded the appeal for action consistent with the JMPR.  The appeal was returned to the Board, by which time the bilateral foot, right ankle, and TDIU issues had also been returned the Board from the Agency of Original Jurisdiction (AOJ).  The entire appeal was then remanded for further development in October 2014.  It has again returned to the Board for appellate review.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for bilateral foot disability and a lower back disability and entitlement to a TDIU are addressed in the REMAND that follows the below order.


FINDING OF FACT

Right ankle tendonitis is productive of a moderate degree of limitation of motion manifested by an overall loss of less than 50 percent of the range of ankle dorsiflexion and plantar flexion.







CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right ankle tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.  § 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service private treatment records, have been obtained.  Records associated with the Veteran's application for disability benefits from the Social Security Administration (SSA) have also been added to the claims file.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. Moreover, the Veteran has been provided appropriate VA examinations.

Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Once the maximum rating for limitation of motion for the given joint is reached, § 4.40 and § 4.45 do not provide for a higher rating due to pain.  Johnston, 10 Vet. App. at 85.  

The Veteran's right ankle injury has been assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).  Under these criteria, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271. 

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion. 38 C.F.R. § 4.71, Plate II. 

The words "moderate" and "marked," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
 §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

The Veteran was afforded several VA examinations to assess the current severity of his right ankle disability.  At a September 2005 VA examination, the Veteran complained of pain in the bilateral Achilles tendons.  Clinical examination found ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Gait was normal, and there was no functional limitation on standing or walking observed and no abnormal weight-bearing.  The examiner also documented no objective evidence of painful motion, such as edema, instability, or weakness.  The Veteran denied seeking current treatment.  

A June 2010 VA examiner observed a slow, deliberate gait and that the Veteran wore a set of ankle braces.  The Veteran reported that she did not have the strength to dorsiflex or plantarflex her ankles, but the examiner observed that the Veteran was doing so when walking without obvious signs of pain.  No range of motion testing of the right ankle was documented.  There was no tenderness to palpation over the Achilles tendon.  An x-ray of the right ankle was normal.  

In August 2011, the Veteran exhibited dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 20 degrees with mild stiffness at 20 degrees.  There was some pain over both the medial and lateral malleolus of the right ankle.  Strength was 5/5 on inversion and eversion.  Deep tendon reflexes were equal bilaterally.  The examiner observed no major functional impairment on standing and walking.  There was normal alignment of Achilles tendons and no pain on manipulation of feet.  The examiner indicated that the range of motion for passive and active testing and with repetition was the same and that there was no additional loss of function due to pain, weakness, fatigability, incoordination, or flare-ups.  The examiner also stated that there was no effect on usual occupation.  

The June 2013 VA examination report reveals complaints of occasional flare-ups of pain in the right ankle.  Range of motion was 30 degrees plantar flexion and 5 degrees dorsiflexion with pain beginning at the end point of motion. 
	
At a February 2014 VA examination, the examiner documented range of motion from 10 degrees dorsiflexion with pain at 5 degrees to 15 degrees plantar flexion with pain at 15 degrees.   The examiner noted that the Veteran had been seen by a podiatrist regularly and experiences moderately severe pain from the right ankle.  The Veteran related reported tthat she had difficulty walking several times weekly.  Flare-ups of the right ankle characterized by severe ankle pain associated with additional weakness, fatigability, lack of endurance, and incoordination were reported to occur three times per week.  Repetitive tasks such as climbing a ladder was an example provided of the adverse impact adversely impacted during flare ups.  The examiner found that the additional decline in range of motion due to the flare-ups would be an additional decline of 10 degrees of plantar and dorsiflexion of the right ankle.   

A July 2016 VA examiner noted complaints of a clicking sound in the right ankle and diffuse tenderness during palpation, and of flare-ups that occur about three times per week and that last two to three hours, during which the ankle is swollen and feels like something is in it.  X-rays showed the ankle to be radiographically unremarkable.  All range of motion testing was normal, and the Veteran was able to perform three trials of each maneuver without measurable decrease in range of motion.  Strength was 5/5, and there was no joint instability or dislocation found.

After consideration of all of the above evidence, the Board determines that a rating in excess of 10 percent is not warranted for the Veteran's right ankle disability.  Normal range of motion of the ankle is to 20 degrees dorsiflexion and 45 degrees plantar flexion, for a total range of motion of 65 degrees.  At its most severe, in February 2014, the Veteran's ankle displayed dorsiflexion to 5 degrees and plantar flexion to 15 degrees for a total range of motion of 20 degrees.  The VA examiner at that time also determined that flare-ups caused an additional 10 degrees loss in range of motion.  However, the examiner did not provide a rationale for that determination. 

In June 2013, the total range of motion of the right ankle was to 35 degrees and in July 2016, the range of motion was normal.  Thus, in the years leading up to and following February 2014, the Veteran's right ankle disability exhibited range of motion that exceeded 50 percent of the normal range or more.  The Board determines that this degree of impairment is consistent with a moderate degree of disability and warrants the 10 percent rating assigned. 

With respect to the apparent increase in severity at the February 2014 VA examination, rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  In this case, the Board finds that the one examination does not reflect a permanent increase in severity of the Veteran's right ankle disability so as to warrant a change in rating, particularly in light of the fact that the July 2016 range was normal. Treatment notes also do not demonstrate a change in severity of the Veteran's right ankle disability after the June 213 VA examination.  Therefore, the Board determines that a rating in excess of 10 percent for right ankle tendinitis is not warranted at any time during the appeal period.   

The Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 10 percent for right ankle tendonitis is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the examination to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The ankle examination reports of record do not meet these requirements.  In light of these facts, additional VA examinations of the Veteran's right ankle disability must be scheduled.  

Regrettably, the issue of entitlement to service connection for a bilateral foot disability must again be remanded.  In the October 2014, the issue was remanded for another VA examination with a different examiner from Dr. LC who had evaluated the Veteran previously.  This action was accomplished in July 2016.  However, the opinions provided by the examiner are inadequate.  The examiner was asked to provide opinions as to whether any right or left foot disability diagnosed since June 2005 is causally or etiologically due to her military service or caused or aggravated by service-connected disability.  Each opinion supplied was negative, but the rationales are inadequate, stating, for example, the same rationale for the questions of causation or aggravation of the right foot by service-connected disability as for the question of direct service connection and stating that the service-connected ankle disability could not have aggravated the left foot disability because the ankle sprains occurred in service and the temporal relationship is incorrect.  Therefore, the Board remands the appeal again for additional opinions.

As there is indication that the Veteran's lower back disability is related to her right and left foot disabilities, the issue of entitlement to service connection for the lower back disability must also be remanded.  In addition, the outcome of the Veteran's claim of entitlement to TDIU is dependent, at least in part, on the outcome of the service connection claims.  Therefore, the Board also remands this issue as inextricably intertwined with the other claims on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Request another opinion from the July 2016 VA examiner that clarifies the opinions provided in July 2016.  If the examiner is unavailable, another equally qualified examiner (other than Dr. LC) should be asked for an opinion.

All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the record, the examiner should identify all disabilities of the foot diagnosed since June 2005.

The examiner must then respond and state a medical opinion with respect to each right and left foot disability present during the period of the claim as to the following: 

a) whether it is at least as likely as not (50 percent probability or more) that the any identified right or left foot disability had its onset in service or in the year immediately after service, is related to her in-service foot problems or the use of combat boots, or is otherwise the result of a disease or injury in service. 

b) whether it is at least as likely as not (50 percent probability or more) that any identified right or left foot disability is proximately due to a service-connected disability, to include right foot tendonitis;

c) whether current bilateral foot disability and any disability diagnosed since June 2005 is at least as likely as not (a 50 percent or higher degree of probability) has undergone a permanent increase in its severity beyond its natural progression due to a service-connected disability, to include right ankle tendonitis.  The examiner should quantify the amount of any aggravation, if possible. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided, and each opinion must have its own rationale.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


